HALL, Judge.
The appellant pled nolo contendere to two counts of grand theft and was adjudicated guilty of the offenses. The trial court found the appellant to be indigent for purposes of court costs. However, without a hearing or prior notice the court imposed twenty dollars pursuant to section 960.20, Florida Statutes (1985); three dollars pursuant to section 943.25(4); two dollars pursuant to section 943.25(8), and two hundred dollars pursuant to section 27.3455, for each conviction, totaling four hundred fifty dollars in court costs. We find that the trial court erred in imposing the costs. See Jenkins v. State, 444 So.2d 947 (Fla.1984).
Accordingly, we affirm the appellant’s judgment and sentence but strike the court costs.
SCHEB, A.C.J., and THREADGILL, J., concur.